                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                            No. 5:19-CV-509-D


SYNGENTA CROP PROTECTION, LLC,                )
                                              )
      Plaintiff,                              )
                                              )
      v.                                      )               ORDER
                                              )
ATTICUS, LLC,                                 )
                                              )
      Defendant.                              )


      This matter is before the court on Plaintiff’s unopposed motion to seal

documents submitted by Defendant in opposition to Plaintiff’s Motion for a Protective

Order. Specifically, Plaintiff seeks to seal Defendant’s Response, the Declaration of

Robert J. Scheffel, the Table of Exhibits, and Exhibits 2-6, 8-21, and 28 submitted by

Defendant in opposition to Plaintiff’s motion on the ground they “contain sensitive

business and technical information concerning a non-public legal matter, Syngenta’s

confidential agreements with third parties, and Syngenta’s strategies on generic

competition, pricing, and evaluating potential illegal azoxystrobin products and

potential infringement of and enforcement of its intellectual property.” (Mot. Seal

[DE #178] at 1.)

      For the reasons set forth in Plaintiff’s motion and supporting memorandum,

the court finds that the public’s common law right of access is outweighed by

Plaintiff’s interests in protecting against competitive and/or financial harm to

Plaintiff were such information made public. In re Knight Publ’g Co., 743 F.2d 231
(4th Cir. 1984). Public notice of Plaintiff’s request to seal and a reasonable

opportunity to object have been provided by the filing of its motion, and no objections

have been filed with the court. Furthermore, Plaintiff has narrowly tailored its

request to remove only information that is sensitive and confidential and not

otherwise publicly known. Plaintiff’s motion is therefore allowed.

                                   CONCLUSION

      For the foregoing reasons, it is hereby ORDERED as follows:

      1.     Plaintiff’s Motion to Seal [DE #178] is GRANTED, and the following

documents shall be SEALED:

            a.     Defendant’s Response in Opposition to Plaintiff’s Motion
      for Protective Order [DE #158]. A redacted version of this filing is
      attached as Exhibit 1 to the Declaration of Jeff Cecil [DE #179-3];

             b.    Declaration of Robert J. Scheffel [DE #159]. A redacted
      version of this filing is attached as Exhibit 2 to the Declaration of Jeff
      Cecil [DE #179-4];

            c.     Table of Exhibits to Declaration of Robert J. Scheffel
      [DE #159-1]. A redacted version of this filing is attached as Exhibit 3 to
      the Declaration of Jeff Cecil [DE #179-5];

            d.     Exhibit 2 to Declaration of Robert J. Scheffel [DE #159-2].
      A redacted version of this filing is attached as Exhibit 4 to the
      Declaration of Jeff Cecil [DE #179-6];

             e.     Exhibit 3 to Declaration of Robert J. Scheffel [DE #159-3];

             f.    Exhibits 4, 5, 6, 8 to Declaration of Robert J. Scheffel
      [DE ##159-4, 159-5, 159-6, 159-7]. Redacted versions of these filings are
      attached as Exhibits 5, 6, 7, 8 to the Declaration of Jeff Cecil [DE ##179-
      7, 179-8, 179-9, 179-10];

            g.    Exhibits 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21 to
      Declaration of Robert J. Scheffel [DE ##159-8, 159-9, 159-10, 159-11,



                                         2
159-12, 159-13, 159-14, 159-15, 159-16, 159-17, 159-18, 159-19, 159-20];
and

      h.     Exhibit 28 to Declaration of Robert J. Scheffel [DE #159-
21]. A redacted version of this filing is attached as Exhibit 9 to the
Declaration of Jeff Cecil [DE #179-11].

This 26th day of June 2021.

                                __
                                 ___
                                   _ ________
                                            ________________________
                                __________________________________________
                                KIMBERLY  LY
                                          L Y A. SWANK
                                United States Magistrate Judge




                                  3
